                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     CHRISTOPHER COWAN,
9
                   Plaintiff,
10                                                      Case No. 2:17-cv-01769-RAJ-MAT
            v.
11                                                      ORDER DENYING
     DR. BARNETT, et al.,                               DEFENDANTS’ OBJECTION TO
12                                                      THE ORDER DIRECTING
                   Defendants.                          PLAINTIFF TO REQUEST OR
13                                                      DECLINE PRO BONO COUNSEL
14
                                      I.   INTRODUCTION
15
            This matter comes before the Court on Defendants’ Objection to the Order
16
     Directing Plaintiff to Request or Decline Pro Bono Counsel. Dkt. #19. For the reasons
17
     below, Defendants’ Objection is DENIED.
18
                                      II. BACKGROUND
19
            Plaintiff Christopher Cowan is a state prisoner who is currently proceeding pro se
20
     and in forma pauperis in this action brought under 42 U.S.C. § 1983. On January 4, 2018,
21
     after screening Plaintiff’s Complaint in accordance with 28 U.S.C. § 1915A(a), Magistrate
22
     Judge Theiler ordered the Complaint served on Defendants. See Dkt. ## 6, 7. On March
23
     2, 2018, Defendants filed a Motion to Dismiss under Rule 12(b)(6) of the Federal Rules of
24
     Civil Procedure. Dkt. # 15. On May 3, 2018, Magistrate Judge Theiler issued an order
25
     explaining that the deadline for Plaintiff to file a response to Defendants’ motion had
26
     passed but, given the nature of the medical issue raised in his Complaint, it was appropriate
27
28   ORDER – 1
     to invite Plaintiff to file a motion to request or decline pro bono counsel before ruling on
1
     the motion to dismiss. Dkt. # 17. On May 8, 2018, Plaintiff filed a motion to appoint pro
2
     bono counsel. Dkt. # 18. On May 10, 2018, before the Magistrate issued an order on the
3
     motion to appoint pro bono counsel, Defendants filed its Objection to the Magistrate’s
4
     initial order. Dkt. # 19. Defendants’ Objection was modified to a motion to be ruled on
5
     under Rule 72(a). The Court struck Defendants’ motion to dismiss and Plaintiff’s motion
6
     to appoint pro bono counsel pending a ruling Defendants’ Objection. Dkt. # 21.
7
                                     III. LEGAL STANDARD
8
            Under Rule 72(a), when a pretrial matter not dispositive of a party’s claim or defense
9
     is referred to a magistrate judge to hear and decide, the magistrate judge must promptly
10
     conduct the required proceedings and, when appropriate, issue a written order stating the
11
     decision. Fed. R. Civ. P. 72(a). A party may serve and file objections to the order within
12
     14 days after being served with a copy. Id. The district judge in the case must consider
13
     timely objections and modify or set aside any part of the order that is clearly erroneous or
14
     is contrary to law. Id.
15
                                         IV. DISCUSSION
16
            Defendants’ sole objection to Magistrate Judge Theiler’s order is that Plaintiff’s
17
     situation is unremarkable and thus does not warrant the appointment of pro bono counsel.
18
     In objecting, Defendants first argue that Plaintiff has not shown likelihood of success on
19
     the merits or that he would unable to articulate his claims without counsel. Dkt. # 19 at 3.
20
     Defendants also make the point that virtually all pro se litigants are laymen with limited
21
     access to legal research materials and Plaintiff is no different. Id. at 3. Finally, Defendants
22
     speculate that Plaintiff did not respond to the motion to dismiss because there has been a
23
     change in the Department of Corrections’ hernia treatment policy and not because he was
24
     unable to litigate this case. Id.
25
            Issues related to appointment of counsel are deemed non-dispositive, and thus a
26
     magistrate judge’s determination of such matters is entitled to deference unless it is clearly
27
28   ORDER – 2
     erroneous or contrary to law. 28 U. S. C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). Generally,
1
     a person has no right to counsel in civil actions. See Palmer v. Valdez, 560 F.3d 965, 969
2
     (9th Cir. 2009); Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, a
3
     court may under “exceptional circumstances” appoint counsel for indigent civil litigants
4
     pursuant to 28 U.S.C. § 1915(e)(1). Palmer, 560 F.3d at 969; Agyeman v. Corrs. Corp. of
5
     Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining whether “exceptional
6
     circumstances” exist, a court must consider “the likelihood of success on the merits as well
7
     as the ability of the petitioner to articulate his claims pro se in light of the complexity of
8
     the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Neither
9
     of these considerations is dispositive and instead must be viewed together. Wilborn v.
10
     Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
11
            Defendants’ contentions all relate to whether granting Plaintiff pro bono counsel is
12
     appropriate, not whether a magistrate judge has the authority to invite plaintiff to request
13
     pro bono counsel. Magistrate Judge Theiler’s determination to allow Plaintiff to request
14
     counsel appears predicated on the medical issues raised in his Complaint. See Dkt. # 17 at
15
     1 (“Plaintiff has not filed a response to defendants’ motion to dismiss but, given the nature
16
     of the medical issue raised in plaintiff’s complaint, the Court is reluctant to construe
17
     plaintiff’s lack of response as a concession that dismissal is appropriate.”). Plaintiff states
18
     in his Complaint: “I have been going to medical for the last 2 years trying to get help
19
     dealing with a painful abdominal hernia. . . . I have been in pain and complaining of having
20
     sharp pains while sleeping, using the bathroom, sitting for long periods of time, sleeping
21
     on my stomach, and pain from coughing and sneezing.” Dkt. # 5 at 3. Defendants provide
22
     the Court with no authority suggesting the Magistrate Judge could not have issued an order
23
     inviting a plaintiff to request pro bono counsel—the merits of such a motion are a separate
24
     issue. Accordingly, the Court finds Defendants’ contentions regarding the merits of
25
     Plaintiff’s motion inapposite to the Magistrate’s Order itself. Finding no clear error with
26
     the Magistrate’s Order, Defendants’ Objection is DENIED.
27
28   ORDER – 3
            Plaintiff may again file a motion to appoint pro bono counsel and Defendants may
1
     file a response to that motion should they so chose. If a motion is filed, the Magistrate
2
     Judge is directed to consider the parties’ positions and issue an order on whether to appoint
3
     Plaintiff counsel.
4
                                       V. CONCLUSION
5
            For the reasons stated above, the Court DENIES Defendants’ Objection to the
6
     Order Directing Plaintiff to Request or Decline Pro Bono Counsel. Dkt. #19.
7
8
            DATED this 30th day of January, 2019.
9
10
11
12
                                                       A
                                                       The Honorable Richard A. Jones
13                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
